DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, 11-14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2020/0005709) hereinafter “Kim”.
Regarding claim 1, Fig. 2A of Kim teaches a pixel arrangement structure, comprising: a plurality of first sub-pixels (Items R) and a plurality of sub-pixel groups (See Picture 1 below) arranged in an array, wherein the plurality of first sub-pixels (Items R) and the plurality of sub-pixel groups are alternately arranged along a first direction (Left to right across the page) to form pixel rows, and are alternately arranged along a second direction (Up and down across the page) intersected with the first direction to form pixel columns; each of the plurality of sub-pixel groups comprises a second sub-pixel (Right Item G in the subpixel group), a third sub-pixel (Item B) and another second sub-pixel (Left Item G in the subpixel) sequentially arranged along the first direction (Left to right across the page); geometric centers of the first sub-pixels (Items R), the second sub-pixels (Items G) and the third sub-pixels (Items B) in a same pixel row are located on a same straight line along the first direction (Left to right across the page); geometric 
Examiner’s Note: The Examiner notes that the claim does not require that the second sub-pixel used in the ratio calculation is the second sub-pixel between the first sub-pixel and the third sub-pixel. Therefore, the language allows for either of the left sub-pixel or right sub-pixel to be used as the second sub-pixel when determining the distance between the second sub-pixel and the third sub-pixel in the calculation of the ratio. Further, the language does not require that the distance between the third sub-pixel and the second sub-pixels be equal to the distance between the third sub-pixel and the another second sub-pixel in each sub-pixel group.	

    PNG
    media_image1.png
    265
    454
    media_image1.png
    Greyscale

Picture 1 (Labeled version of a portion of Kim Fig. 2A)

    PNG
    media_image2.png
    206
    586
    media_image2.png
    Greyscale

Picture 2 (Labeled version of a portion of Kim Fig. 2A)
Regarding claim 2, Fig. 2A of Kim further teaches wherein the geometric centers of four first sub-pixels (Items R) adjacent to each of the plurality of sub-pixel groups (See Picture 1 above) are four vertices of a square or a quasi-square shape (See Picture 3 below).

    PNG
    media_image3.png
    308
    398
    media_image3.png
    Greyscale

Picture 3 (Labeled version of a portion of Kim Fig. 2A)
Regarding claim 3, Fig. 2A of Kim further teaches where a size of each of the third sub-pixels (Items B) in the first direction (Left to right across the page) is 1/3 of a size (Where each of the third sub-pixel, the second sub-pixel and the another second sub-pixel are the same size and thus the third sub-pixel is 1/3 the size of the sub-pixel group) of each of the plurality of sub-pixel groups (See Picture 1 above) in the first direction (Left to right across the page).
Regarding Claim 4, Fig. 2A of Kim further teaches where a size of each of the second sub-pixels (Right Items G in the sub-pixel group) in the second direction (Up and down across the page) is the same as a size of each of the third sub-pixels (Items B) in the second direction (Up and down across the page). 
Regarding claim 5, Fig. 2A of Kim further teaches where a size of each of the plurality of first sub-pixels (Items R) in the second direction (Up and down across the page) is 1 of a size (the same size) of each of the plurality of sub-pixel groups (See Picture 1 above) in the second direction (Up and down across the page). 
Regarding claim 9, Fig. 2A of Kim further teaches where the first direction (Left to right across the page) and the second direction (Up and down across the page) are perpendicular to each other. 
Regarding claim 11, Fig. 2A of Kim further teaches where the first sub-pixels (Items R) comprises a red sub-pixel, each of the second sub-pixels (Right Items G in the subgroups) comprises a green sub-pixel, and each of the third sub-pixels (Items B) comprises a blue sub-pixel. 
Regarding claim 12, Fig. 5 of Kim teaches a display substrate, comprising: a base substrate (Item 910); and a pixel arrangement structure (Fig. 2A) arranged on the base substrate (Item 910), wherein the pixel arrangement structure (Fig. 2A) comprises the pixel arrangement structure according to claim 1 (See rejection of claim 1 above).
Regarding claim 13, Fig. 5 of Kim further teaches wherein each of the first sub-pixels (Items R in Fig. 2A) comprises a first pixel electrode (Item Anode), each of the second sub-pixels (Right Items G in the subpixel group) comprises a second pixel electrode (Item Anode), and each of the third sub-pixels (Items B) comprises a third pixel electrode (Item Anode) (See also Paragraph 0107 where each sub-pixel include an anode).
Regarding claim 14, Fig. 5 of Kim further teaches wherein each of the first sub-pixels (Items R) further comprises a first color light emitting layer (Item ELL) disposed on the first pixel electrode (Item Anode), each of the second sub-pixels (Right Items G in the subpixel group) further comprises a second color light emitting layer (Item ELL) disposed on the second pixel electrode (Item Anode), and each of the third sub-pixels (Items B) further comprises a third color light emitting layer (Item ELL) disposed on the third pixel electrode (Item Anode) (See also Paragraph 0107 where each sub-pixel includes a light emitting layer on a pixel electrode).
Regarding claim 16, Kim teaches a display device (Paragraph 0002), comprising the display substrate according to claim 12 (See the rejection of claim 12 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0005709) hereinafter “Kim” in view of Zhu et al. (US 2016/0240594) hereinafter “Zhu”.
Regarding claim 7, Kim teaches all of the elements of the claimed invention as stated above except where an area of each of the plurality of first sub-pixels is 1/2 of an area of each of the plurality of sub-pixel groups, and an area of each of the third sub-pixels is the same as the area of each of the plurality of first sub-pixels.
Fig. 2 of Zhu teaches a pixel arrangement structure where an area of each of a plurality of first sub-pixels (Items R) is 1/2 of an area (Paragraph 0038 where the width of Items R and B is two times as wide the width of G) of each of the plurality of sub-pixel groups (Grouping of Items GBG between Items R in a row), and an area of each of third sub-pixels (Items B) is the same as the area of each of the plurality of first sub-pixels (Items R).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an area of each of the plurality of first sub-pixels be 1/2 of an area of each of the plurality of sub-pixel groups, and an area of each of the third sub-pixels be the same as the area of each of the plurality of first sub-pixels because it makes the brightness of an entire screen more uniform (Zhu Paragraph 0038). 
Regarding claim 8, Kim teaches all of the elements of the claimed invention as stated above except where an area of each of the second sub-pixels is 1/2 of the area of each of the third sub-pixels.
Fig. 2 of Zhu further teaches a pixel arrangement structure where an area of each of second sub-pixels (Items G) is 1/2 of the area (Paragraph 0038 where the width of Item B is two times as wide the width of G) of each of the third sub-pixels (Items B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an area of each of the second sub-pixels is 1/2 of the area of each of the third sub-pixels because it makes the brightness of an entire screen more uniform (Zhu Paragraph 0038). 
Regarding claim 10, Kim teaches all of the elements of the claimed invention as stated above except where shapes of the first sub-pixel, the second sub-pixel and the third sub-pixel are all rectangular.
Fig. 2 of Zhu teaches a pixel arrangement structure where each of first sub-pixels (Items R), second sub-pixels (Items G) and third sub-pixels (Items B) are rectangular in shape (Paragraph 0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have shapes of the first sub-pixel, the second sub-pixel and the third sub-pixel be all rectangular because a rectangular shape is known to be an effective shape of a sub-pixel such that aperture ratios of part of color sub pixels is improved (Zhu Abstract). Further, a change in shape is obvious to one having ordinary skill in the art absent evidence that the particular configuration is significant (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0005709) hereinafter “Kim” in view of Hashimoto et al. (US 2017/0069697) hereinafter “Hashimoto”.
Regarding claim 15, Kim teaches all of the elements of the claimed invention as stated above except where the display substrate is a color filter substrate, each of the first sub-pixels comprises a first color filter layer, each of the second sub-pixels comprises a second color filter layer, and each of the third sub-pixels comprises a third color filter layer.
Hashimoto teaches an OLED display where a color filter and an upper substrate may be present (Paragraph 0083), where the color filter includes a red filter (Item 24R), a green filter (Item 24G) and a blue filter (Item 24B) disposed above red sub-pixels (Item 21R), green sub-pixels (Item 21G) and blue sub-pixels (Items 21B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display substrate be a color filter substrate, where each of the first sub-pixels comprises a first color filter layer, each of the second sub-pixels comprises a second color filter layer, and each of the third sub-pixels comprises a third color filter layer because the color filter can be used to adjust display colors (Hashimoto Paragraph 0083) by allowing the transmission of wavelengths of visible light corresponding to red, green, and blue, and have a function of correcting chromaticity of light emitted from sub-pixels (Hashimoto Paragraph 0085). 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fig. 2A of Stolitzka (US 2018/0227540) teaches where a red subpixel (Item R) and a subpixel group (Items GBG) alternate in a row, where the second subpixels (Items G) are narrower than the third subpixels (Items B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Examiner, Art Unit 2891